67 F.3d 297
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Michael Leo JOHNSON, Defendant--Appellant.
No. 95-6372.
United States Court of Appeals, Fourth Circuit.
Submitted June 6, 1995.Decided Sept. 22, 1995.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Robert J. Staker, District Judge.  (CR-91-189-3)
Michael Leo Johnson, Appellant Pro Se.  Paul Thomas Farrell, Assistant United States Attorney, Huntington, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the order of the district court denying his motion for production of information regarding jurors.  We have reviewed the record and the opinion of the district court and cannot conclude that the district court abused its discretion in denying Johnson's request.  Johnson failed to offer any explanation to the district court why the discovery was necessary.  See Rule 6(a), Rules Governing Section 2255 Proceedings for the United States District Courts (district court in the exercise of its discretion may grant leave for party to invoke discovery for good cause shown).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.


2
AFFIRMED.